Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  01/26/2021 and 01/28/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

. Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumune et al. (US005717780A, hereinafter Mitsumune) and in view of Nguyen et al. (US 20080094081 A1, hereinafter Nguyen ). 



Regarding claim 1, Mitsumune teaches a system to autonomously test display performance comprising ; a probe mounted on the scanning mechanism; and a controller operably connected to the scanning mechanism and configured to: automatically access a screen size of the test device display screen from hardware information stored in the test device;(An image pickup portion 10 takes an image of a display pattern on a TFT liquid crystal panel under examination. set in an image-pickup position so as to provide image data to an image processing portion 100. The image pickup portion 10 comprises four monochrome cameras 20 as pickup means for taking the image of liquid crystal panel 50. An image monitor 30 outside a dark room 150. Operation switches 60 for starting inspection and emergency stop. Screen Image processing portion 100 includes a high-speed image processing unit 80  Figure 1, Col. 3 lines 61-67 and Col 4, lines 1-4).
operate a test device to illuminate discrete areas of the display screen based on the screen size of the test device; control the scanning mechanism to scan the display screen with the probe; control the probe to record luminance readings of the display screen while the display screen is being scanned; track locations on the display screen where the recorded luminance readings are taken during the scan; correlate the tracked locations of the recorded luminance readings to the respective recorded luminance readings; store the correlations of the tracked locations and the recorded luminance readings in memory;  35 Lee & Hayes PC 509-324-9256Attorney Docket No. TM2-J012USdetermine locations of areas of the display screen at which the luminance readings are higher than the luminance readings taken at other areas of the display perform one or more of a flicker test, luminosity test, and color state test at the determined locations ( Check pattern generating unit 70 serving as display controlling means generates check patterns in accordance with check items such as for example. black spots, bright spot, line defects. gradation failure and the like. The thus generated pattern will be displayed on liquid crystal panel 50  via a driver IC 40. High-speed image processing unit 80 serving as checking means detects. based on the image signals from the cameras 20 in image pickup portion 10, whether the image is registered in a predetermined display position as well as whether or not there exist any defects  such as black spots. bright spot line defects, display unevenness. gradation failure. That is, the unit 80 serves as checking means to distinguish quality of TFT liquid crystal panels 50. A data processing portion 110 integrally gathers checking  information detected in high-speed image processing unit 88 in image processing portion 100 and acceptance/rejection judgment information into a computer 140 and outputs the information on a monitor 120 and via a printer 130. Operations of the checking apparatus are performed by way of data processing portion 110 and operation switches 60, Col 4, lines 5-25, Figure 1).

Mitsumune is silent about the  scanning mechanism comprising a two-directional mobile gantry plate, the gantry plate configured to hold a test device having a display.

Nguyen teaches the  scanning mechanism comprising a two-directional mobile gantry plate, the gantry plate configured to hold a test device having a display (Flat panel 10 is placed on a chuck surface 206 that is part of platform 208. Linear sensor 240 is mounted on a gantry 202, and spans the full width of the panel along the X direction. Gantry 202 is adapted to move across the full length of the panel along the Y direction without contacting the panel, [0044], lines 4-7, Figure 2).

Mitsumune is analogous to the claimed invention because it is pertinent to the claim invention a defect checking apparatus for flat type display panels divided into a plurality of sections and a plurality of check patterns are displayed at the same time in respective sections to thereby perform inspection on plural check items simultaneously with the benefits of reduce time for checking display panels for any  black spots, bright spot line defects, display unevenness, and gradation failure defects (Mitsumune, Col 3, line 12-16 and Col 4 lines 14-16). Nguyen is considered analogous to the claimed invention because it pertains to a display panel continuous scanning system consisting of a chuck and gantries adapted to handle, support, transport, position and constrain relatively large flat thin objects for inspection with the benefits of  testing high throughput, in-line testing of plates of TFT/LCD panels, OLEDbased TFT panels, solar cell panels at various stages of production, and any other flat media. (Nguyen,[0011] ). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsumune’s defect checking apparatus to incorporate  Nguyen scanning system consisting of a chuck and gantries with the benefits of handling, supporting, transporting, positioning and constraining relatively large flat thin objects for inspection (Nguyen,[0011] ).

Regarding claim 2, combination of Mitsumune and Nguyen teaches the system of claim 1. Mitsumune further teaches a sensor to sense the distance between the probe and a surface of the display screen ( As a liquid crystal panel 5O mounted on a pallet is typically conveyed on a production line to image pickup portion , a bar code represented on the pallet is read so as to identify the dimension. type, etc. of the liquid crystal panel 50 (Step n1). When the current liquid crystal panel 50 is different in size or type from the previously inspected liquid crystal panel. Automatically adjusting mechanism 90 for positioning cameras effects automatic adjustment of positions of all the cameras 20 (Step n2), Col 5 , lines 63-67 and Col 6 lines 1-5, Figure 1 and figure 11( step n1 -Step n2)

Regarding claim 3, combination of Mitsumune and Nguyen teaches the system of claim 1. Mitsumune further teaches wherein the probe comprises a color analyzer for recording the luminance readings.(displayed image is picked up by four cameras 20 while automatic adjustment of brightness is performed varying the apertures of lenses so that the brightness may fall within a certain range (Step n6). Then the pickup image information is processed (Step n7), Col 6, lines 10-14, Figure 1 and 11. High-speed image processing unit 80 serving as checking means detects. based on the image signals from the cameras 20 in image pickup portion 10,Col 4, lines 10-12 Figure 1).

Regarding claim 4, combination of Mitsumune and Nguyen teaches the system of claim 1. Mitsumune further teaches wherein the controller comprises a debug bridge to control the test device (the generated pattern will be displayed on liquid crystal panel 50 via a driver IC 40.Col 4, lines 9-10, figure 1. in FIG. 10, source drivers 24, gate drivers 25. a controller 26 and a liquid crystal panel 27 having 640x3 (for RGB) dots in the horizontal direction and 480 dots in the vertical direction. As to source drivers 24. a plurality of IC elements, for example. eight elements are provided for each of upper and lower sides. Each pair of upper and lower source driver ICs are designed to drive dots in odd and even numbers. respectively, among the eighty horizontal dots, Col 5, lines 49-56) (examiner’s note driver IC according to Wikipedia in electronics/ computer Hardware display driver is usually a  semiconductor integrated circuit  which provides an interface function between a microprocessor microcontroller or general-purpose peripheral    interface and a particular type of display device,  i.g. LCD, LED, OLED, ePaper, CRT, Vacuum fluorescent or Nixie. The display driver will typically accept commands and data using an industry-standard general-purpose serial or parallel interface, such as TTL, CMOS, RS232, SPI, I2C, etc. and generate signals with suitable voltage current, timing and demultiplexing to make the display show the desired text or image).

Regarding claim 5, combination of Mitsumune and Nguyen teaches the system of claim 1. Mitsumune further teaches wherein the controller comprises an application programming interface for controlling the scanning mechanism. (A data processing portion 110 integrally gathers checking information detected in high-speed image processing unit 80 in image processing portion 100 and acceptance/rejection
judgment information into a computer 140 and outputs the information on a monitor 120 and via a printer 130. Operations of the checking apparatus are performed by way of data processing portion 110 and operation switches 60.(Col4, lines 19-26, Figure 1).

Regarding claim 6,  combination of Mitsumune and Nguyen teaches the system of claim 1.
 	Mitsumune is silent that the system further comprising a step motor for operating one or more components of the scanning mechanism.

Nguyen teaches that the system further comprising a step motor for operating one or more components of the scanning mechanism. (One method of aligning panels is using scrubbers, as shown in FIG. 10, to push on the panel edges to align the
panel, as has often been used in previous generations of glass panels. A scrubber may include a rotating arm 1004 pivoting about an axis 1020, with a pin 1006 that extends in line or slightly above the top surface of the glass plate 10.
The scrubber's motion may be driven pneumatically or by way of a motor (not shown), [0072], lines 3-10, Figure 10).

Mitsumune is analogous to the claimed invention because it is pertinent to the claim invention a defect checking apparatus for flat type display panels divided into a plurality of sections and a plurality of check patterns are displayed at the same time in respective sections to thereby perform inspection on plural check items simultaneously with the benefits of reduce time for checking display panels for any  black spots, bright spot line defects, display unevenness, and gradation failure defects (Mitsumune, Col 3, line 12-16 and Col 4 lines 14-16). Nguyen is considered analogous to the claimed invention because it pertains to a display panel continuous scanning system consisting of a chuck and gantries adapted to handle, support, transport, position and constrain relatively large flat thin objects for inspection with the benefits of  testing high throughput, in-line testing of plates of TFT/LCD panels, OLEDbased TFT panels, solar cell panels at various stages of production, and any other flat media. (Nguyen,[0011] ). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsumune’s defect checking apparatus to incorporate  Nguyen scanning system consisting of a chuck and gantries with the benefits of handling, supporting, transporting, positioning and constraining relatively large flat thin objects for inspection (Nguyen,[0011] ).


Regarding claim 7, combination of Mitsumune and Nguyen teaches the system of claim 1.
Mitsumune does not teach, wherein the gantry plate is further configured to secure the test device with the display screen facing the probe and the two directions of movement of the gantry plate are parallel to the surface of the display screen of the test device when mounted onto the support plate.

Nguyen teaches , wherein the gantry plate is further configured to secure the test device with the display screen facing the probe and the two directions of movement of the gantry plate are parallel to the surface of the display screen of the test device when mounted onto the support plate.( In accordance with one embodiment of the present
invention, a system adapted to perform a continuous full linear scan of a flat media having a plurality of pixels, includes, in part, a chuck, and at least first, second and third gantries. The chuck is adapted to support the flat media
during the test. The first gantry includes at least one linear array of non-contacting sensors that spans the width of the flat media and is adapted to move across an entire length of the flat media. The second gantry includes a probe head that spans the width of the flat media and is adapted to apply an
electrical signal to the flat media. This probe head is further adapted to move along a direction substantially perpendicular to the surface of the flat media during the times when the first gantry is in motion. The third gantry also includes a probe head that spans the width of the flat media and that is adapted to apply an electrical signal to the flat media. This probe head is further adapted to move along the direction substantially perpendicular to the surface of the flat media
during the time when the first gantry is in motion, [0012])

Mitsumune is analogous to the claimed invention because it is pertinent to the claim invention a defect checking apparatus for flat type display panels divided into a plurality of sections and a plurality of check patterns are displayed at the same time in respective sections to thereby perform inspection on plural check items simultaneously with the benefits of reduce time for checking display panels for any  black spots, bright spot line defects, display unevenness, and gradation failure defects (Mitsumune, Col 3, line 12-16 and Col 4 lines 14-16). Nguyen is considered analogous to the claimed invention because it pertains to a display panel continuous scanning system consisting of a chuck and gantries adapted to handle, support, transport, position and constrain relatively large flat thin objects for inspection with the benefits of  testing high throughput, in-line testing of plates of TFT/LCD panels, OLEDbased TFT panels, solar cell panels at various stages of production, and any other flat media. (Nguyen,[0011] ). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsumune’s defect checking apparatus to incorporate  Nguyen scanning system consisting of a chuck and gantries with the benefits of handling, supporting, transporting, positioning and constraining relatively large flat thin objects for inspection (Nguyen,[0011] ).

Regarding claim 8, combination of Mitsumune and Nguyen teaches the system of claim 7, 
Mitsumune  does not teach wherein the probe is mounted onto an adjustable mount located over the gantry plate and configured to move the probe in a direction perpendicular to the surface of the display screen of the test device when mounted onto the gantry plate.

Nguyen teaches, wherein the probe is mounted onto an adjustable mount located over the gantry plate and configured to move the probe in a direction perpendicular to the surface of the display screen of the test device when mounted onto the gantry plate
(The third gantry also includes a probe head that spans the width of the flat media and that is adapted to apply an electrical signal to the flat media. This probe head is further adapted to move along the direction substantially perpendicular to the surface of the flat media during the time when the first gantry is in motion, [0012], lines 14-19).
Mitsumune is analogous to the claimed invention because it is pertinent to the claim invention a defect checking apparatus for flat type display panels divided into a plurality of sections and a plurality of check patterns are displayed at the same time in respective sections to thereby perform inspection on plural check items simultaneously with the benefits of reduce time for checking display panels for any  black spots, bright spot line defects, display unevenness, and gradation failure defects (Mitsumune, Col 3, line 12-16 and Col 4 lines 14-16). Nguyen is considered analogous to the claimed invention because it pertains to a display panel continuous scanning system consisting of a chuck and gantries adapted to handle, support, transport, position and constrain relatively large flat thin objects for inspection with the benefits of  testing high throughput, in-line testing of plates of TFT/LCD panels, OLEDbased TFT panels, solar cell panels at various stages of production, and any other flat media. (Nguyen,[0011] ). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsumune’s defect checking apparatus to incorporate  Nguyen scanning system consisting of a chuck and gantries with the benefits of handling, supporting, transporting, positioning and constraining relatively large flat thin objects for inspection (Nguyen,[0011] ).

Regarding claim 9, Mitsumune teaches a method of autonomously testing a display screen, the method comprising: remotely accessing a test device using a controller and a debug bridge; automatically accessing screen size information of a display screen of the test device by remotely accessing hardware information from the test device; remotely controlling the test device to illuminate a plurality of discrete areas of the display screen based on the screen size information; scanning the display screen with a color analyzer and recording luminance readings at different locations; tracking locations on the display screen where the luminance readings are recorded; 37 Lee & Hayes PC 509-324-9256Attorney Docket No. TM2-J012UScorrelating the recorded luminance readings with corresponding tracked location of where the luminance readings were taken on the display screen and storing the correlated information in memory; testing the display screen for one or more of a flicker, luminosity, and color state using the color analyzer based on the stored correlated information.
(checking procedures using the checking apparatus  discussed with reference to a flowchart shown in FlG. 11. As a liquid crystal panel 50 mounted on a pallet is
typically conveyed on a production line to image pickup portion 10, a bar code represented on the pallet is read so as to identify the dimension. type. etc. of the liquid crystal panel St (Step n1). When the current liquid crystal panel 50 is different in size or type from the previously inspected liquid crystal panel.
automatically adjusting mechanism 90 for positioning cameras effects automatic adjustment of positions of all the cameras 20 (Step n2). Next, as a check starting signal is generated (Step n3). checking items are selected (Step n4) subsequently. a check pattern in accordance with one of the check items selected
is displayed on liquid crystal panel 50 (Step n5). The thus displayed image is picked up by four cameras 20 while automatic adjustment of brightness is performed varying the apertures of lenses so that the brightness may fall within a
certain range (Step n6). Theo the pickup image information is processed (Step n7). Thereafter. reference points for identifying the checking position are located (Step n8) and defects are extracted so that the defects are located. counted
and classified. etc. (Step n9). Theo the liquid crystal panel 50 under examination is determined to be good or bad based on check standards previously determined (Step n l0). When all the check items selected are completed in the
aforementioned manner, judgment of completion of checking presents "YES"  Step n 11, and the operation proceeds to Step nl2 in which data are stored., Col 5 and 6, Figure 1 and Figure 11).

Mitsumune does not teach  translating the test device in two directions parallel to the surface of the display screen

Nguyen teaches  translating the test device in two directions parallel to the surface of the display screen. In accordance with one embodiment of the present
invention, a system adapted to perform a continuous full linear scan of a flat media having a plurality of pixels, includes, in part, a chuck, and at least first, second and third gantries. The chuck is adapted to support the flat media
during the test. The first gantry includes at least one linear array of non-contacting sensors that spans the width of the flat media and is adapted to move across an entire length of the flat media. The second gantry includes a probe head that spans the width of the flat media and is adapted to apply an electrical signal to the flat media. This probe head is further adapted to move along a direction substantially perpendicular to the surface of the flat media during the times when the first gantry is in motion, [0012]).

Mitsumune is analogous to the claimed invention because it is pertinent to the claim invention a defect checking apparatus for flat type display panels divided into a plurality of sections and a plurality of check patterns are displayed at the same time in respective sections to thereby perform inspection on plural check items simultaneously with the benefits of reduce time for checking display panels for any  black spots, bright spot line defects, display unevenness, and gradation failure defects (Mitsumune, Col 3, line 12-16 and Col 4 lines 14-16). Nguyen is considered analogous to the claimed invention because it pertains to a display panel continuous scanning system consisting of a chuck and gantries adapted to handle, support, transport, position and constrain relatively large flat thin objects for inspection with the benefits of  testing high throughput, in-line testing of plates of TFT/LCD panels, OLEDbased TFT panels, solar cell panels at various stages of production, and any other flat media. (Nguyen,[0011] ). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsumune’s defect checking apparatus to incorporate  Nguyen scanning system consisting of a chuck and gantries with the benefits of handling, supporting, transporting, positioning and constraining relatively large flat thin objects for inspection (Nguyen,[0011] ).

Regarding claim 10,  combination of Mitsumune and Nguyen teaches the method of claim 9. Mitsumune further teaches wherein the luminance readings are recorded at constant intervals. (this embodiment provides a plurality of windows W1 to W154 partitioned on the display surface of liquid crystal panel 50 as shown in FIG. 4. Each of windows W1 through W154 is adapted to previously set an individual threshold for detecting defects. whereby the checking conditions may be made uniform. As an alternative embodiment of the present invention. the display surface can be divided as a unit of 20x20 dot area. Col 5, lines 1-7)

Regarding claim 11, combination of Mitsumune and Nguyen teaches the method of claim 10. Mitsumune further teaches   wherein the intervals are approximately 1 mm in length. (this embodiment provides a plurality of windows Wl to W154 partitioned on the display surface of liquid crystal panel 50 as shown in FIG. 4. Each of windows W1 through W154 is adapted to previously set an individual threshold for detecting defects. whereby the checking conditions may be made uniform as an alternative embodiment of the present invention. the display surface can be divided as a unit of 20x20 dot area, Col 5, lines 5-7. ( 20 dot equivalent to 5.29mm, based on pixel to dpi conversion formula ) 

Regarding claim 12, combination of Mitsumune and Nguyen teaches the method of claim 9. Mitsumune further teaches the method further comprising creating a dictionary having a key and a value, wherein the key is either one of the luminance readings or the tracked locations of the luminance readings on the display screen, and the value is the other of the one luminance readings or the tracked locations (Contents of data stored in Step n12 includes the following items: date and time of start of checking; control number of a module examined; data on positioning of the module; average brightness of the module surface; and image processing result for each of check items selected and acceptance/ rejection judgment information, Col 7, lines 3-10).

Regarding claim 13, combination of Mitsumune and Nguyen teaches the method of claim 9. Mitsumune further teaches , further comprising remotely controlling one or more display settings of the display screen during the testing.(In accordance with a first aspect of the present invention. a checking apparatus for flat type display panels wherein a flat type display panel having a plurality of pixels arranged on a flat surface and performing image display by selectively driving the pixels is checked on display defects. comprises: display controlling means for displaying a check pattern on the flat type display panel in accordance with a check item; a plurality of pickup means for picking up an image of the check pattern displayed on the flat type display panel; and checking means for locating display defects on the display panel by processing image signals obtained from the pickup means in accordance with the check item, and the display controlling means is constructed such that as to plural predetermined check items a plurality of check patterns are
displayed at the same time on respective parts into which the area of the flat type display panel is divided, Col 2, lines 39-54).

Regarding claim 14, combination of Mitsumune and Nguyen teaches the method of claim 9. Mitsumune further teaches the method comprising  placing the test device on a  system equipped with the color analyzer prior to retrieving the screen size information.
  An image pickup portion 10 takes an image of a display pattern on a TFT liquid crystal panel 50 under examination. set in an image-pickup position so as to provide image data to an image processing portion 100. The image pickup
portion 10 comprises four monochrome cameras 20 as pickup means for taking the image of liquid crystal panel 50, Col 3, lines 62-67)

Mitsumune does not teach that the method comprising placing the test device on a gantry system.  
Nguyen teaches a placing the test device on a gantry system. ( Flat panel 10 is placed on a chuck surface 206 that is part of platform 208. Linear sensor 240 is mounted on a gantry 202, and spans the full width of the panel along the X direction. Gantry 202 is adapted to move across the full length of the panel along the Y direction without contacting the panel, [0044], lines 4-7, Figure 2).

Mitsumune is analogous to the claimed invention because it is pertinent to the claim invention a defect checking apparatus for flat type display panels divided into a plurality of sections and a plurality of check patterns are displayed at the same time in respective sections to thereby perform inspection on plural check items simultaneously with the benefits of reduce time for checking display panels for any  black spots, bright spot line defects, display unevenness, and gradation failure defects (Mitsumune, Col 3, line 12-16 and Col 4 lines 14-16). Nguyen is considered analogous to the claimed invention because it pertains to a display panel continuous scanning system consisting of a chuck and gantries adapted to handle, support, transport, position and constrain relatively large flat thin objects for inspection with the benefits of  testing high throughput, in-line testing of plates of TFT/LCD panels, OLEDbased TFT panels, solar cell panels at various stages of production, and any other flat media. (Nguyen,[0011] ). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsumune’s defect checking apparatus to incorporate  Nguyen scanning system consisting of a chuck and gantries with the benefits of handling, supporting, transporting, positioning and constraining relatively large flat thin objects for inspection (Nguyen,[0011] ).

Regarding claim 15, combination of Mitsumune and Nguyen teaches the method of claim 14. Mitsumune further teaches, wherein the test device is a first test device, and further comprising: adding at least a second test device having a second display screen on the system holding the first test device (As a liquid crystal panel 50 mounted on a pallet is typically conveyed on a production line to image pickup
portion 10, a bar code represented on the pallet is read so as to identify the dimension. type. etc. of the liquid crystal panel 50 (Step n1), Col 5, lines 63-67).  having a second display screen on the system holding the first test device; automatically accessing a second screen size of the second test device by remotely accessing hardware information of the second test device; remotely control the second test device to illuminate a plurality of areas of the second display screen based on the second screen size; scanning the second display screen and recording second luminance readings at different locations of a surface of the second display screen while simultaneously translating the second test device along with the first test device; correlating the recorded second luminance readings with second locations of the luminance readings on the second display screen and storing the additionally correlated information in the memory; testing the second display screen for one or more of a flicker, luminosity, and color state using a color analyzer based on the stored additional correlated information. (checking procedures using the checking apparatus  discussed with reference to a flowchart shown in FlG. 11. Automatically adjusting mechanism 90 for positioning cameras effects automatic adjustment of positions of all the cameras 20 (Step n2). Next, as a check starting signal is generated (Step n3). checking items are selected (Step n4) subsequently. a check pattern in accordance with one of the check items selected is displayed on liquid crystal panel 50 (Step n5). The thus displayed image is picked up by four cameras 20 while automatic adjustment of brightness is performed varying the apertures of lenses so that the brightness may fall within a certain range (Step n6). Theo the pickup image information is processed (Step n7). Thereafter. reference points for identifying the checking position are located (Step n8) and defects are extracted so that the defects are located. Counted and classified. etc. (Step n9). Theo the liquid crystal panel 50 under examination is determined to be good or bad based on check standards previously determined (Step n l0). When all the check items selected are completed in the aforementioned manner, judgment of completion of checking presents "YES"  Step n 11, and the operation proceeds to Step nl2 in which data are stored., Col 5 and 6, Figure 1 and Figure 11).

Mitsumune does not teach that the method comprising the gantry system holding the first test device
Nguyen teaches a placing the test device on a gantry system. ( Flat panel 10 is placed on a chuck surface 206 that is part of platform 208. Linear sensor 240 is mounted on a gantry 202, and spans the full width of the panel along the X direction. Gantry 202 is adapted to move across the full length of the panel along the Y direction without contacting the panel, [0044], lines 4-7, Figure 2).

Mitsumune is analogous to the claimed invention because it is pertinent to the claim invention a defect checking apparatus for flat type display panels divided into a plurality of sections and a plurality of check patterns are displayed at the same time in respective sections to thereby perform inspection on plural check items simultaneously with the benefits of reduce time for checking display panels for any  black spots, bright spot line defects, display unevenness, and gradation failure defects (Mitsumune, Col 3, line 12-16 and Col 4 lines 14-16). Nguyen is considered analogous to the claimed invention because it pertains to a display panel continuous scanning system consisting of a chuck and gantries adapted to handle, support, transport, position and constrain relatively large flat thin objects for inspection with the benefits of  testing high throughput, in-line

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsumune’s defect checking apparatus to incorporate  Nguyen scanning system consisting of a chuck and gantries with the benefits of handling, supporting, transporting, positioning and constraining relatively large flat thin objects for inspection (Nguyen,[0011] ).

Regarding claim 16, combination of Mitsumune and Nguyen teaches the method of claim 9. Mitsumune further teaches wherein the illuminating the plurality of discrete areas of the display screen based on screen size comprises illuminating nine equidistant areas (this embodiment provides a plurality of windows Wl to W154 partitioned on the display surface of liquid crystal panel 50 as shown in FIG. 4. Each of windows W1 through W154 is adapted to previously set an individual threshold for detecting defects. whereby the checking conditions may be made uniform. As an alternative embodiment of the present invention. the display surface can be divided as a unit of 20x20 dot area. the check pattern generating unit 70 in the embodiment, simultaneously displays a plurality of check patterns for checking gradations by partitioning the area of liquid crystal panel 50. That is when, in general, a horizontal image having eight gradations for each of R, G and B is checked. three check patterns each having eight gradations for each color R. G or B as shown in FIG. 6 are successively displayed, Col 5, lines 1-7 and lines 16-24, Figure 4).

Regarding claim 17, combination of Mitsumune and Nguyen teaches the method of claim 9. Mitsumune further teaches that the method further comprising controlling a perpendicular distance between the probe and the surface of the display screen.
An automatically adjusting mechanism 90 for camera positioning
automatically drives cameras 20 to respective, predetermined positions in accordance with the size of liquid crystal panel 50 to be examined. Specifically. the mechanism moves each camera 20 in horizontal directions (i.e. X- and Y-directions) and a vertical direction (Z-direction) with respect to liquid crystal panel 50 that is horizontally placed, Col 4, lines 26-33, Figure 1.When the current liquid crystal panel 50 is different in size or type from the previously inspected liquid crystal panel. automatically adjusting mechanism 90 for positioning cameras effects automatic adjustment of positions of all the cameras 20 (Step n2), Col 6, lines 1-5, figure 1 and figure 11).

Regarding claim 18, combination of Mitsumune and Nguyen teaches the  method of claim 17, 
Mitsumune is silent that the method further comprising sensing the perpendicular distance between the probe and the surface of the display screen with a sensor.

Nguyen teaches that the method further comprising sensing the perpendicular distance between the probe and the surface of the display screen with a sensor. Referring to FIG. 3A-3D, for highest consistency and accuracy, a controlled distance 320 is required between the full surface of sample 10 and non-contacting image sensors or capacitive sensors 304 of the linear sensors 300 or 302. [0047], figure 3A-3D. the tolerance in this distance. The scan sensor 240 is held substantially above the glass plate, for example, several hundred microns, using linkages 706 and flexure support rods 708 whose positions are controlled by pneumatic actuators 710. Flexures 712 ensure that the scan sensor 240 moves only along an axis perpendicular to the panel.[0060], figure 7A and 7B).

Mitsumune is analogous to the claimed invention because it is pertinent to the claim invention a defect checking apparatus for flat type display panels divided into a plurality of sections and a plurality of check patterns are displayed at the same time in respective sections to thereby perform inspection on plural check items simultaneously with the benefits of reduce time for checking display panels for any  black spots, bright spot line defects, display unevenness, and gradation failure defects (Mitsumune, Col 3, line 12-16 and Col 4 lines 14-16). Nguyen is considered analogous to the claimed invention because it pertains to a display panel continuous scanning system consisting of a chuck and gantries adapted to handle, support, transport, position and constrain relatively large flat thin objects for inspection.  Nguyen scanning system controls the movement of the scanner with set of sensors  ( Linear sensor 240 is mounted on a gantry 202, and spans the full width of the panel along the X direction. Gantry 202 is adapted to move across the full length of the panel along the Y direction without contacting the panel, [0044], lines 5-9) with the benefits of  testing high throughput, in-line testing of plates of TFT/LCD panels, OLEDbased TFT panels, solar cell panels at various stages of production, and any other flat media with a highest consistency and accuracy. (Nguyen,[0011], [0047] ). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitsumune’s defect checking apparatus to incorporate  Nguyen scanning system consisting of a chuck, gantries, and sensors with the benefits of handling, supporting, transporting, positioning and constraining relatively large flat thin objects for inspection (Nguyen,[0011], [0047] ).

Regarding claim 19,  combination of Mitsumune and Nguyen teaches the method of claim 9.  Mitsumune further teaches that the method further comprising generating a report based on the testing the display screen. (data processing portion 110 integrally gathers checking 20 information detected in high-speed image processing unit 80 in image processing portion 100 and acceptance/rejection
judgment information into a computer 140 and outputs the information on a monitor 120 and via a printer 139.Col4, lines 19-26. Contents of data stored in Step n12 include, for example, the following items: date and time of start of checking; control number of a module examined; data on positioning of the module; average brightness of the module surface; and image processing result for each of check items selected and acceptance/rejection judgment information, Col 7, lines 3-10, Figure 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gong Xinfeng et al. (CN105845062A )  invention provides a method of automatically detecting display panels, comprising: controlling a display panel to be detected to display a test image; collecting the image displayed by the display panel from the outside of the display panel; collecting the gray-scale value of each pixel of the image displayed by the display panel; and determining whether the display panel is perfect according to the gray-scale value of each pixel of the image displayed by the display panel. The invention also provides a batch detection method of display panels, and a detection system. The method utilizes the gray-scale value of each pixel of the image which is displayed by the display panel and collected from the outside of the display panel to determine whether the display panel is perfect; the determination process in automatically completed by processing equipment such as a computer instead of human eyes, thereby avoiding possible errors in human eye detection, and improving detection accuracy.

Akoi Hiroyuki et al. (JP 3512535B2/JPH0943292A, hereinafter Hiroyuki) The invention relates to a panel image quality inspection apparatus having an image quality correction means for obtaining equivalent inspection data for each inspection apparatus for the same LCD panel and an image quality correction method. The invention eliminates non-uniformity over the entire screen, among filters of R, G, B and W and between quantity of picture inspection instruments by arranging a quality of picture correction means and a correction table where a coefficient for correction is recorded. Hiroyuki’s inspection apparatus  obtains a CCD address of an LCD pixel , an LCD panel is removed to place an ND filter . The brightness or darkness of a backlight  at the position corresponding to a pixel of the panel is measured through filters R, G, B and W. An average of the brightness/darkness data measured is calculated over the entire panel for each of the filters. This value of the average is divided by the brightness/darkness data of each pixel to generate a correction table for all the pixels as coefficients of the pixels. Then, the panel  is mounted to remove the filter  and the intensity data is multiplied by the coefficient for each pixel of the table  to eliminate the non-uniformity of the entire screen. Moreover, the intensity data of all the pixels of the LCD after the mounting of the panel  are multiplied by the coefficient to eliminate the non-uniformity of the intensity through the filters and to equalize the measured data between the apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DILARA SULTANA/Examiner, Art Unit 2867                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        8/13/2022